ORDER

This matter came before the Court on the Joint Petition of the Attorney Grievance Commission of Maryland and Respondent, Michele Sandy Towson, to indefinitely suspend the Respondent from the practice of law.
The Court, having considered the Petition, it is this 3rd day of July, 1996
ORDERED that the Respondent, Michele Sandy Towson, be and she is hereby indefinitely suspended from the practice of law in the State of Maryland, effective on the 1st day of August, 1996, and it is further
ORDERED, that the Clerk of this Court shall remove the name of Michele Sandy Towson, from the register of attorneys in this Court, and certify that fact to the Clients’ Security Trust Fund and the Clerks of all judicial tribunals in this State in accordance with Maryland Rule BV13.